DETAILED ACTION
The following is a Final Office Action in response to the Amendment/Remarks received on 20 July 2021.  Claims 32-34, 36 and 38-40 been amended.  Claims 41 has been cancelled.  Claims 1-31, 35, 37 and 42 were previously cancelled.  Claims 32-34, 36 and 38-40 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments, see Remarks, pg. 5, filed 20 July 2021 with respect to objected claim 32 have been fully considered and are persuasive in light of the claim amendments filed on 20 July 2021.  The objection of claim 32 has been withdrawn. 

Applicant's arguments, see Remarks pgs. 6-9, filed 20 July 2021 with respect to rejected claims 32-34, 36 and 38-40 under 35 U.S.C. 103(a) have been fully considered but they are not persuasive. 

With respect to the Applicant’s argument, 
Finch does not disclose or suggest: wherein the operation of the second component is limited by one of the limitation of the operation after one process is completed when the operation of the second component is divided into a plurality of processes, the limitation of the operation of the second component after a predetermined time has passed, the limitation of the operation of the second component after the 
The Examiner respectfully disagrees.

Finch (U.S. Patent Publication No. 2010/0146712 A1) teaches:

It is to be appreciated that energy savings mode can be accomplished by adjusting operation functions/features during on peak demand periods, delaying or rescheduling operations to an off peak demand period, and through a combination of both adjustment of operations and rescheduling to off peak demands.  Off peak demand periods correspond to periods during which lower cost energy is being supplied by the utility relative to peak demand periods during identifiable periods.  (pg. 6, par. [0057])

Changing the start of an appliance operation can be through a delay in start time or a rescheduling to a particular time period.  Operational delays include one or more of a delay in start time, an extension of time to the delayed start, stopping an existing cycle and delaying a restart, finishing an existing cycle and delaying a restart (or start of subsequent cycle), and stopping, after more than one cycle and delaying a restart.  The stopping after more than one cycle can comprise advancing through one or more cycles until a logical stop is reached and then delaying any further operations until off-peak mode hours.  The logical stop can include before a main wash, before a rinse phase, and/or before a spin cycle.  In this manner, operations can either be delayed before they are initiated and/or they can be stopped after they have been initiated and restarted at a later time.  For some functions, i.e., a wash cycle, it may be advantageous to finish an existing wash cycle and delaying a start of any subsequent cycles to an off peak demand period.  In still other circumstances, a wash cycle followed by a rinse cycle may be advantageously programmed for completion and then the subsequent spinning cycle delayed for an off peak demand period.  In this manner, the clothes washer's cycles effectively operate "normally" but can be delayed wherein one or more of the cycles are stopped/delayed and restarted/started during a non-peak demand period.  (pg. 6, par. [0058])




	Examiner’s Note:  In the interest of compact prosecution, the Applicant was informed (on 22 July 2021) the prior art of Finch does teach the claimed limitation of “wherein the operation of the second component is limited by one of the limitation of the operation after one process is completed when the operation of the second component is divided into a plurality of processes …” as set forth above.  The Applicant requested an issued Office Action.  See attached PTOL-413/413b.

Claims 32-34, 36 and 38-40 stand rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, 35 U.S.C. 112 (pre-AIA ), second paragraph and 35 U.S.C. 103(a).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

The disclosure of the prior-filed application, Application No. 13/806,730, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  

	The disclosure fails to provide support for the following limitation in claim 32:

	Claim 32
… wherein the operation of the second component is limited by one of … a limitation of the operation of the second component when the second component’s energy usage rate reaches a predetermined value.  (lines 27-28)

The Examiner notes the Specification (U.S. Patent Publication No. 2013/0204449 A1) recites:
In a case where high-cost information is recognized during the operation of a plurality of components, the operation of the component in the last order may be limited.  Alternatively, the operation of a plurality of components in the latter orders components in a plurality of orders) may be limited.  And, if low-cost information is recognized in the state where the operation of components is limited, the components with their operations limited may be again operated.  The reference for limitation on operation the energy usage cost reaches a certain level, the operation of the component may be limited.  Information notifying that the operation is limited may be displayed in the display unit of a component with its operation limited.  Alternatively, information notifying that the operation is limited may be displayed in the display unit of other component which may control the component.  (pg. 19, par. [0351])

Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: 

The disclosure fails to provide support for the following limitation in claim 32:

	Claim 32
… wherein the operation of the second component is limited by one of … a limitation of the operation of the second component when the second component’s energy usage rate reaches a predetermined value.  (lines 27-28)

The Examiner notes the Specification (U.S. Patent Publication No. 2019/0244311 A1) recites: 

the energy usage cost reaches a certain level, the operation of the component may be limited.  Information notifying that the operation is limited may be displayed in the display unit of a component with its operation limited.  Alternatively, information notifying that the operation is limited may be displayed in the display unit of other component which may control the component.  (pg. 20, par. [0352])

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-34, 36 and 38-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 

The instant application’s Specification (U.S. Patent Publication No. 2019/0244311 A1) recites: 

In a case where high-cost information is recognized during the operation of a plurality of components, the operation of the component in the last order may be limited.  Alternatively, the operation of a plurality of components in the latter orders (components in a plurality of orders) may be limited.  And, if low-cost information is recognized in the state where the operation of components is limited, the components with their operations limited may be again operated.  The reference for limitation on operation may be any one of the number of operable components and available total energy consumption amount or total energy usage cost.  At this time, the limitation on operation of components may be immediately performed.  Alternatively, in a case where the operation of a component consists of a number of processes, the operation of the component may be limited after one process is completed.  Alternatively, the operation of the component may be limited after high-cost information is recognized and a predetermined time is passed.  Alternatively, after a component whose operation is to be limited has consumed a predetermined amount of energy or the energy usage cost reaches a certain level, the operation of the component may be limited.  Information notifying that the operation is limited may be displayed in the display unit of a component with its operation limited.  Alternatively, information notifying that the operation is limited may be displayed in the display unit of other component which may control the component.  (pg. 20, par. [0352])

The disclosure fails to provide support for the following limitation in claim 32:


Claim 32
… wherein the operation of the second component is limited by one of … a limitation of the operation of the second component when the second component’s energy usage rate reaches a predetermined value.  (lines 27-28)

In summary, the Examiner has not found support for the preceding limitation in either the Specification of the parent application (U.S. Patent Application No. 13/806,730 filed on 10 April 2013) or the specification of the instant application (U.S. Patent Application No. 16/386,122 filed on 16 April 2019).  Hence, the only support for the preceding limitation is found in the claims as filed on 20 July 2021; there is no support for the preceding claim limitation in the disclosures as filed on 10 April 2013 and 16 April 2019.

Claims 33, 34, 36 and 38-40, dependent from claim 32, stand rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph for the same rationale as set forth in claim 32.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-34, 36 and 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the following limitations (i.e. the limitations that bolded and underlined):
“the limitation of the operation after one process is completed …” in lines 22-23  
“the limitation of the operation of the second component … ” in line 24
“the limitation of the operation of the second component …” in line 25
There is insufficient antecedent basis for these limitations in the claim.

Claims 33, 34, 36 and 38-40, dependent from claim 32, stand rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph for the same rationale as set forth in claim 32.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 32, 36 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2010/0146712 (hereinafter Finch) in view of U.S. Patent Publication No. 2001/0030468 A1 (hereinafter Anderson) in further view of U.S. Patent Publication No. 2010/0017045 A1 (hereinafter Nesler).

As per claim 32, Finch substantially teaches the Applicant’s claimed invention.  Finch teaches the limitations of an energy management unit that communicates with a network system and receives energy information related to time-based pricing and information other than information related to time-based pricing, the energy management unit comprising: 
the energy management unit (i.e. a controller) configured to control a plurality of components based on a plurality of assigned priorities for the plurality of components (pg. 3, par. [0033]; i.e. appliances have a priority, some appliances have a higher priority than others appliances), the plurality of the priorities assigned based on a priority of a component to operate preferentially (pg. 3, par. [0033]; i.e. the higher priority appliances operate in a full or partial energy mode of a lower energy usage during a peak demand compared to other (e.g. lower priority) appliances);  
wherein an operation of the component (pg. 6, par. [0054] and [0058]; i.e. functioning/features of dishwashers, clothes washers and clothes dryers) is adjusted based on the priority (i.e. priority of the appliance) among the plurality of assigned priorities (i.e. the priorities of the appliances), the energy information related to time-based pricing (i.e. current cost of supplied energy), and the information other than information related to time-based pricing (pg. 3, par. [0033], pg. 4, par. [0037] and pg. 5, par. [0051]; i.e. availability of supplied energy),
wherein the plurality of components (pg. 6, par. [0054] and [0058]; i.e. the dishwashers, clothes washers and clothes dryers) comprising: 
a first component (i.e. the dishwasher and clothes dryer); and 
a second component (i.e. the clothes washer), 


Not explicitly taught are wherein the plurality of components comprising: 
a second component having a larger power consumption amount per unit
hour or energy usage rate than the first component, 
wherein the first component has a higher assigned priority than the second component, 
wherein when the energy information indicates high-price information, the first component is driven and an operation of the second component is limited, and 
wherein when an operation of the first component is completed and 
stopped during the energy information indicating the high-price information, the second component having the operation limited returns to a state before the operation of the second component was limited.

However Anderson, in an analogous art of load control (abstract and pg. 1, par. [0002]), teaches the missing limitations of a second component (e.g. a hot water tank) having a larger energy usage rate (i.e. duty cycle) than the first component (pg. 2, par. [0019] and pg. 3, par. [0029]), 

wherein when the energy information indicates higher priced information (pg. 2, par. [0021]), the first component is driven (i.e. higher priority load of the pump) and an operation of the second component is limited (i.e. lower priority load of the hot water tank), and 
wherein when an operation of the first component is completed and stopped during the energy information indicating the higher priced information, the second component having the operation limited returns to a state before the operation of the second component was limited (pg. 4, par. [0033]; “Thus, during the operation 200 whenever a higher priority load 14 needs to run, it can temporarily turn off the lower priority loads 14, and when the higher priority load is finished, the lower priority loads 14 will once again receive power in sequence to allow them to run.”) for the purpose of controlling energy consumption (pg. 2, par. [0019]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Finch to include addition of the limitations of a second component having a larger energy usage rate than the first component, wherein the first component has a higher priority than the second component, wherein when the energy information indicates higher priced information, the first component is driven and an operation of the second component is limited, and wherein when an operation of the first component is completed and stopped during the energy information indicating the higher priced information, the second component having the operation limited returns to a state before the operation of the second 

	The combination of Finch in view of Anderson does not expressly teach the energy information indicates high-price information.

However Nesler, in an analogous art of an energy management system (pg. 1, par. [0007]), teaches the missing limitation of energy information indicates high-price information (pg. 7, par. [0056]; i.e. cutting lower priority home loads during periods of high real time pricing (RTP) of energy) for the purpose of controlling energy consumption (pgs. 6-7, par. [0055]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Finch in view of Anderson to include addition of the limitation of energy information indicates high-price information to advantageously reduce peak demand on electric utilities (Nesler: pg. 2, par. [0024]).

As per claim 36, Finch in view of Anderson does not expressly teach the high-price information comprises one of recognitions of an on-peak time interval relating to the energy rate, an energy reduction signal, a under-frequency lower than a 
reference frequency, a small power generation amount, an operation command according to an operation priority, an energy consumption amount more than a 
reference amount, and limit information on the number of available components.  



Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Finch in view of Anderson to include addition of the limitation of the high-price information comprises one of recognitions of an on-peak time interval relating to the energy rate to advantageously reduce peak demand on electric utilities (Nesler: pg. 2, par. [0024]).

As per claim 40, Finch teaches the operation of the component (pg. 6, par. [0054] and [0058]; i.e. functioning/features of dishwashers, clothes washers and clothes dryers) being adjusted based on the priority (i.e. priority of the appliance) among the plurality of assigned priorities (i.e. the priorities of the appliances), the energy information related to time-based pricing (i.e. current cost of supplied energy), and the information other than information related to time-based pricing (pg. 3, par. [0033], pg. 4, par. [0037] and pg. 5, par. [0051]; i.e. availability of supplied energy)

The combination of Finch in view of Anderson does not expressly teach the operation of the component being adjusted based on at least one of a number of available components, an available total energy consumption amount, or a total energy rate.


Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Finch in view of Anderson to include addition of the limitation of the operation of equipment based on a total energy rate to advantageously reduce peak demand on electric utilities (Nesler: pg. 2, par. [0024]).

Claims 33 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Finch in view of Anderson in further view of Nesler and U.S. Patent Publication No. 2013/0043725 A1 (hereinafter Birkelund).

As per claim 33, the combination of Finch in view of Anderson in further view of Nesler does not expressly teach the second component is driven when the energy information is not high-price information. 

However Birkelund, in an angolous art of power transmission (pg. 1, par. [0006]), teach the missing limitation of the second component is driven when the energy information is not high-price information (pg. 4, par. [0079]; i.e. in case high case price turn off unnecessary power consumption) for purpose controlling components of a microgrid (pg. 4, par. [0079]).



As per claim 34, the combination of Finch in view of Anderson in further view of Nesler does not expressly teach the second component is driven when the energy information is low-price information. 

 However Birkelund, in an angolous art of power transmission (pg. 1, par. [0006]), teach the missing limitation of the second component is driven when the energy information is low-price information (pg. 4, par. [0079]; i.e. in case low case price initiate power consumption) for purpose controlling components of a microgrid (pg. 4, par. [0079]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Finch in view of Anderson in further view of Nesler to include addition of the limitation of the second component is driven when the energy information is low-price information to protect a power system from overload (Birkelund: pg. 2, par. [0033]).

 Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Finch in view of Anderson in further view of Nesler, U.S. Patent Publication No. .

As per claim 38, the combination of Finch in view of Anderson in further view of Nesler does not expressly teach the energy consumption amount priority comprises a current energy consumption amount priority or a power priority per unit hour; and 
the energy usage rate priority comprises a current energy usage rate priority or a usage rate priority per unit hour. 
 
However Paik, in an analogous art of an energy management system (pg. 1, par. [0004]), teaches the missing limitation of the energy consumption amount priority comprises a current energy consumption amount priority (pg. 7, par. [0066]; i.e. priority criteria include a hierarchical list of loads in order of importance, wherein shedding rules for priority include rules regarding a current power consumption level) for the purpose of load control (pg. 7, par. [0066]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Finch in view of Anderson in further view of Nesler to include addition of the limitation of the energy consumption amount priority comprises a current energy consumption amount priority to avoid power failures such as brownouts, blackouts, etc. (Paik: pg. 2, par. [0011]).

The combination of Finch in view of Anderson in further view of Nesler and Paik does not expressly teach the energy usage rate priority comprises a current energy usage rate priority or a usage rate priority per unit hour. 


Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Finch in view of Anderson in further view of Nesler and Paik to include addition of the limitation of the energy usage rate priority comprises a current energy usage rate priority to advantageously allow for a "smart system" to actively react to changes in loads and "load shedding" situations to produce suitable modern remote power management systems (Sorenson: pg. 1, par. [0009] and [0010]).

Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Finch in view of Anderson in further view of Nesler, Paik, Sorenson, U.S. Patent Publication No. 2003/0009705 A1 (hereinafter Thelander) and U.S. Patent Publication No. 2008/0154624 A1 (hereinafter O’Neil).

As per claim 39, Finch does not expressly teach the component having a current energy consumption amount, a current energy usage rate, a power per unit hour, and a usage rate per unit hour that is greater than another component is assigned with a low priority. 



Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Finch to include addition of the load having values greater than another component is assigned with a low priority to best utilize the power available in an easy way without having to manually monitor all the loads (Anderson: pg. 1, par. [0005]).

The combination of Finch in view of Anderson in view of Nesler does not expressly teach the component having a current energy consumption amount, a current energy usage rate, a power per unit hour, and a usage rate per unit hour.

However Paik, in an analogous art of an energy management system (pg. 1, par. [0004]), teaches the missing limitation of a current energy consumption amount (pg. 7, par. [0066]; i.e. priority criteria include a hierarchical list of loads in order of importance, wherein shedding rules for priority include rules regarding a current power consumption level) for the purpose of load control (pg. 7, par. [0066]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Finch in view of Anderson in view of Nesler to include addition of the limitation of a current energy consumption 

The combination of Finch in view of Anderson in view of Nesler and Paik does not expressly teach the component having a current energy usage rate, a power per unit hour, and a usage rate per unit hour.

However Sorenson, in an analogous art of power systems management (pg. 1, par. [0002]), teaches the missing limitation of a current energy usage rate (pgs. 6-7, par. [0114]; i.e. a priority of a desired order in which to reconnect loads per current usage) for the purpose of load control (pgs. 6-7, par. [0114]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Finch in view of Anderson in view of Nesler and Paik to include addition of the limitation of a current energy usage rate to advantageously allow for a "smart system" to actively react to changes in loads and "load shedding" situations to produce suitable modern remote power management systems (Sorenson: pg. 1, par. [0009] and [0010]).

The combination of Finch in view of Anderson in further view of Nesler, Paik and Sorenson does not expressly teach the component having a power per unit hour and a usage rate per unit hour.

However Thelander, in analogous art of power management control (pg. 1, par. [0002]), teaches the missing limitation of a power per unit hour (pg. 10, par. [0092]; 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Finch in view of Anderson in further view of Nesler, Paik and Sorenson to include addition of the limitation of a power per unit hour to apply energy-saving standards to appliances at a full potential (Thelander: pg. [0006]).

The combination of Finch in view of Anderson in further view of Nesler, Paik, Sorenson and Thelander does not expressly teach the component having a usage rate per unit hour. 

However O’Neil, in an analogous art of an energy system (abstract and pg. 1, par. [0002]), teaches the missing limitation of a usage rate per unit hour (pg. 6, par. [0077] and Fig. 7, element 552; i.e. current usage-per-hour data) for the purpose of monitoring usage data (pg. 6, par. [0077]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Finch in view of Anderson in further view of Nesler, Paik, Sorenson and Thelander to include the addition of the limitation of a usage rate per unit hour to improve efficiency in energy consumption control (O’Neil: pg. 1, par. [0006]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited to further show the state of the art with respect to energy/power management.  

U.S. Patent No. 8,918,221 B2 discloses a system and method for centralized statistical analysis and control of power consumption.

U.S. Patent No. 9,438,678 B2 discloses a network system for a component capable of effectively managing an energy source.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117